DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This office action is in response to applicants’ remarks filed July 28, 2022.  Claims 1-20 are pending with claims 9-19 remaining withdrawn as directed to non-elected subject matter.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch et al. (EP 1997921 A2, herein referring to the English language translation darted June 18, 2022).
Bosch et al. disclose a sealing ring formed from an iron based alloy that may be austenitic, comprising (in weight percent): carbon at 0.0 to 0.9%, silicon at 0.0 to 3.0%, manganese at 0.0-19.0%, chromium at 3.0 to 27.0 weight %, nickel at 0.0 to 37.0%, niobium at 0.0 to 2.5%, nitrogen at 0.0 to 0.5%, molybdenum at 0.0 to 6.0%, tungsten at 0.0 to 2.5%, in addition to iron and inevitable impurities (paragraph 0009 and Bosch et al. claim 3). The seal ring is formed by casting (Bosch et al. claim 10).
While Bosch et al. do not appear to disclose the exact range of proportions claimed, one of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the compositional proportions disclosed by Bosch et al. overlap the instantly claimed proportions.  One of ordinary skill in the art would have found it obvious to select a portion of the ranges disclosed in the prior art including proportions which satisfy the presently claimed requirements (MPEP 2144.05).
Bosch et al. do not appear to explicitly disclose that the alloy maintains a stable austenite phase up to a temperature above 1020℃ without a delta ferrite phase being substantially present or that the seal ring includes eutectic carbides of niobium. However, one of ordinary skill in the art would have expected substantially identical materials treated in a substantially identical manner to have substantially identical properties.  Both Bosch et al. and applicants disclose austenitic alloys having overlapping compositional proportions and further disclose formation of the product by casting.  Applicants’ specification has been reviewed with respect to the forming process however the specification was not found to detail special processing conditions for obtaining the claimed carbides.  Given that both applicants and Bosch et al. disclose austenitic steel alloys having substantially identical compositional proportions having been formed by casting, the resulting products would be expected to have substantially identical properties and structure, including having eutectic carbides of niobium and being capable of maintaining a stable austenite phase up to a temperature above 1020℃ without a delta ferrite phase being substantially present.
Regarding applicants’ claim 8, the use of the transitional phrase ‘consisting of’ limits the composition to those elements recited in the claim.  Bosch et al. disclose an overlapping composition and does not require the presence of elements otherwise excluded by the use of ‘consisting of”.
Regarding applicants’ claim 20, Bosch et al. discloses that aluminum may be present from 0.0 to 0.4% (claim 4).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select an aluminum content from those values disclosed by Bosch et al., including 0.0% which meets the presently claimed requirement of having aluminum is excluded from the alloy.

Response to Arguments
	Applicants’ arguments filed July 28, 2022 have been considered but have not been found to be persuasive.
	Applicants argue that Bosch disclose overly broad ranges which fail to teach or suggest any particular iron-based material, however the ranges disclosed by Bosch overlap the presently claimed ranges.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05). Given that one of ordinary skill in the art would have found it obvious to select from the disclosed proportions in including proportions which fall within the claimed requirements.  At least, where the proportions overlap, the compositions are identical or substantially identical to those disclosed by applicants, and therefore would be expected to have the same properties.
	Applicants argue that the present specification supports a showing of unexpected properties with respect to the claimed proportions.  In order to establish non-obviousness based on a showing of unexpected results the evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, and that a sufficient number of tests both inside and outside the claimed range are presented to show the criticality of the claimed range(MPEP 716.02(b) and (d)).
In the present case, applicants’ claimed ranges are limited by the term ‘about’ and the claimed stability requirement is considered in that a delta ferrite phase may be present but is limited such that it cannot be “substantially” present.  The term ‘substantially’ is a broad term (MPEP 2173.05(b) III D).  There is insufficient evidence of record to conclude that that the claimed austenitic stainless steel alloy exhibits unexpected over the full scope of the claimed range, particularly given the use of the terms ‘about’ and ‘substantially’.  Figures 3A-D, 4A-D, and 5A-D, and 6A-D all present data for compositions satisfying the claimed requirements. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(b) and (d)).  The data presented should demonstrate that the full scope of the claimed composition including those portions of the range within the term ‘about’ exhibit the espoused benefit including, data demonstrating that compositions outside the disclosed proportions would possess a substantial proportion of delta ferrite in comparison to those samples where the proportions are within the claimed range.
	For these reasons, and for those reasons as advanced above, the present claims have not been found to distinguish over the prior art and the rejections of rejected have been maintained.  This office action is made FINAL.



Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784